United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2136
                                     ___________

Henrietta S. Westbrook,               *
                                      *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *      [UNPUBLISHED]
                                      *
      Defendant - Appellee.           *
                                 ___________

                              Submitted: December 18, 1998

                                   Filed: February 2, 1999
                                    ___________

Before WOLLMAN, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Henrietta S. Westbrook applied for Social Security Supplemental Security
Income benefits, claiming she is disabled by bronchitis, heart disease, an arthritic hip,
and chronic pain. After a hearing, the administrative law judge denied her application,
finding that Westbrook, who was 48 years old at the time, has severe impairments that
would probably prevent her from performing her prior jobs, but has the residual
functional capacity to perform a wide range of at least sedentary jobs. Westbrook then
filed this action seeking judicial review of the Commissioner’s final decision. The
district court1 in a thorough opinion concluded the ALJ’s determination is supported
by substantial evidence in the administrative record and granted summary judgment
in favor of the Commissioner.

       Westbrook appeals, arguing the ALJ failed to consider her hip problem in
combination with her other impairments, failed to properly evaluate her non-exertional
pain limitations, made an unfounded assessment of her credibility, posed inadequate
hypothetical questions to the vocational expert regarding her residual functional
capacity, and made improper judgments on medical issues. After careful review of the
administrative record, we affirm for the reasons stated by the district court. See 8th Cir.
Rule 47B.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE CATHERINE D. PERRY, United States District Judge for
the Eastern District of Missouri.

                                           -2-